Citation Nr: 1441183	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  04-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, postoperative left hemilaminotomy and discectomy, rated as 10 percent disabling prior to December 10, 2007 and 20 percent disabling thereafter.  

2.  Entitlement to a compensable rating for a postoperative left knee scar. 

3.  Entitlement to a compensable rating for a postoperative parapatellar mass of the right knee.

4.  Entitlement to a compensable rating for chronic conjunctivitis.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left ankle disability. 

6.  Entitlement to service connection for a left knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied claims for increased ratings for the Veteran's service-connected back, knee, and eye disabilities and found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a left ankle disability.  

On his August 2004 substantive appeal, the Veteran requested to appear at hearing before the Board at a local VA office.  The hearing was scheduled at the Los Angeles RO for August 20, 2014, but the Veteran failed to appear.  He did not request a postponement of the hearing and has not provided good cause for his failure to appear.  The Board therefore finds that the hearing request is withdrawn in accordance with 38 C.F.R. § 20.704(d) (2013). 

The Veteran also initiated an appeal with respect to a February 2008 rating decision's denial of entitlement to service connection for depression and anxiety with a sleep problem, residuals of a right ankle sprain, and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  A statement of the case (SOC) was mailed addressing these issues in June 2014, but neither the paper nor the virtual claims file indicates that the Veteran responded with a substantive appeal perfecting the appeals.  Therefore, the claims for entitlement to service connection for depression, a right ankle disability, and entitlement to TDIU are not currently before the Board.  While the record reflects the Veteran appointed a private attorney to represent him with the appeal of the claims denied in the February 2008 rating decision, the representation is limited to those specific claims only.  Thus, the representative for the claims currently before the Board is the DAV.

The issues of entitlement to increased ratings for the back, knee, and eye disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left ankle disability was initially denied in an unappealed January 1987 rating decision.  The Veteran attempted to reopen the claim and was most recently denied in a March 1992 rating decision.

2.  The evidence received since the March 1992 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left ankle disability, diagnosed as arthritis status post left ankle fusion, is etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection for left ankle osteoarthritis status post ankle fusion surgery is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a left ankle disability was initially denied in an unappealed January 1987 rating decision.  The RO found that the Veteran did not have a chronic left ankle disability and his in-service ankle injury had resolved without any permanent residuals.  The Veteran did not appeal the denial of the claim and the January 1987 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran attempted to reopen his claim and was most recently denied in a March 1992 rating decision.  The evidence received since the March 1992 rating decision includes numerous records of VA treatment and radiographs documenting diagnoses of left ankle arthritis dating from April 2003.  This medical evidence is new as it was not previously considered and is material as it relates to a previously unestablished fact in the claim-the presence of a current disability.  Thus, new and material evidence has been received and reopening of the claim for entitlement to service connection for a left ankle disability is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Reopened Claim

The Veteran contends that service connection is warranted for a left ankle disability as it was incurred due to an injury during active duty service.  The Veteran clearly manifests a current disability: as noted above, VA clinical records document numerous findings and treatment for left ankle osteoarthritis.  On September 30, 2005 he underwent a left ankle fusion at the West Los Angeles (West LA) VA Medical Center (VAMC).  Service records also document an in-service injury.  On October 1, 1974, the Veteran was seen at the emergency room (ER) at Edwards Air Force Base with complaints of left ankle pain due to a football injury.  He was diagnosed with a left ankle sprain.  The next day, the sprain was characterized as severe and the Veteran was provided crutches.  He continued to complain of left ankle pain for the next year and was treated with multiple courses of physical therapy, limited duty, and orthopedic consultations.  In April 1975, the Veteran was diagnosed with a chronic left ankle sprain.  A current disability and in-service injury are therefore present.  

The Board also finds that a nexus between the Veteran's disability and his in-service chronic left ankle sprain is demonstrated.  The Veteran has consistently reported that he initially injured his left ankle during service and his treating VA physicians have related his current left ankle arthritis to the in-service injury.  Additionally, the Veteran's VA primary care provider wrote a letter in November 2004 stating that the Veteran's chronic left ankle pain began following his military injury in the 1970s.  These findings, when combined with the clear diagnosis of a chronic left ankle sprain during service, are sufficient to establish a link between the Veteran's current disability and the in-service injury.  All three elements of service connection are present and the Board finds that service connection for left ankle arthritis, status post ankle fusion surgery, is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for left ankle osteoarthritis status post ankle fusion surgery is granted.  




REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for increased ratings currently on appeal.  The Veteran has received consistent treatment for his service-connected back, knee, and eye disabilities at the West LA VAMC; however, the claims file does not contain any records from this facility for the periods dated between March 2006 and May 2009 or after January 2010.  The missing records must be requested and copies must be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has also reported that he underwent lumbar spine surgery in 2006, but records associated with this surgery are not included in the claims file.  Upon remand, the Veteran should be contacted and asked to identify the facility where his 2006 back surgery was performed.  Additionally, attempts must be made to obtain records of private treatment reported by the Veteran.  In October 2006 and October 2007 correspondence, the Veteran stated that he received treatment for his knee disabilities at the Centinella Freeman Medical Center in Los Angeles, to include multiple knee surgeries.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The Board also finds that VA examinations are necessary to determine the current severity and manifestations of the service-connected low back, bilateral knee, and eye disabilities.  These disabilities were most recently examined by VA in December 2009, almost five years ago.  In addition, the Veteran contends that his bilateral knee arthritis (requiring bilateral total knee replacements) is a residual of the service-connected removal of bilateral knee masses and accompanying scars.  Similarly, the Veteran contends that his service-connected chronic conjunctivitis is manifested by chronic tearing.  The record does not contain adequate medical opinions addressing whether these claimed symptoms and conditions are associated with the Veteran's service-connected disabilities.  Thus, VA examinations and medical opinions are required to develop evidence necessary to rate the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of treatment records from the West LA VAMC for the period dating from March 2006 to May 2009 and the period beginning January 2010.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and ask that he identify the facility, either VA or private, that performed his 2006 lumbar spine surgery.  

Provide him with medical release forms and ask that he execute them to allow VA to obtain private medical records from Centinella Freeman Medical Center in Los Angeles and any private facility identified as having performed the 2006 back surgery.

3.  If any proper medical release forms are received from the Veteran, obtain copies of all available treatment records from Centinella Freeman Medical Center, to include records pertaining to the Veteran's reported knee surgeries, and any other identified private healthcare facilities.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease of the lumbar spine.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected disability includes intervertebral disc syndrome and, if so, whether such disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Finally, the examiner should determine if any scars associated with lumbar spine surgical procedures are deep or superficial and the total area encompassed by each area of scarring.  The examiner should also determine whether the Veteran's back scars are unstable, painful, or result in any loss of function.  

The complete bases for all medical opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of his postoperative parapatellar mass of the right knee and postoperative left knee scar.  The claims file must be made available to and reviewed by the examiner.

a)  With respect to the service-connected scars, the examiner should determine whether they are deep or superficial and the total area encompassed by each area of scarring.  The examiner should also determine whether the Veteran's knee scars are unstable, painful, or result in any loss of function.  

b)  The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's bilateral knee osteoarthritis, status post total knee replacements, are residuals of his in-service removal of bilateral knee masses.

Service treatment records show that the Veteran had a fibrous intracapsular nodule removed from his left knee in March 1972 diagnosed as pigmented villonodular tenosynovitis.  A meniscal cyst was also removed from the right knee in October 1975.  The Veteran is currently service-connected for the residual scars associated with the in-service procedures. 

c)  If the Veteran's knee arthritis and total knee replacements are due to the in-service knee conditions, the examiner should report the range of motion of the knees in degrees.  The examiner must also report the range of motion of the knees following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided.  The examiner should also state what evidence would allow for such an opinion.  

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

The complete bases for all medical opinions must be provided.

6.  Schedule the Veteran for a VA examination to determine the current severity of chronic conjunctivitis.  The claims file must be made available to and reviewed by the examiner.

All indicated studies, including complete visual field analysis, should be performed and incorporated into the examination report.  All pertinent pathology associated with this service-connected disability should be noted in the examination report.  

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any loss of visual acuity and/or the Veteran's reports of recurrent eye tearing are manifestations of the service-connected chronic conjunctivitis.

The complete bases for all medical opinions must be provided.

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


